DETAILED ACTION
An amendment was received and entered on 2/25/2022.
Claims 1, 2, 4, 13-16, 27-29, 32, and 36 were canceled.
Claims 3, 26, 30, 31, 33-35 and 37 remain pending and under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 26 are objected to because “complimentary” in line 7 of claim 3 and line 9 of claim 26 is misspelled.  See e.g. “complementary” in line 6 of claim 3.

Claim Interpretation
Independent claims 3 and 26 recite the phrase “modulated reduction of the level of expression of the gene”. The specification at page 13, lines 24-26 states that “the term "modulating the level of expression of a gene" is intended to mean that the expression level of the gene is changed, i.e. increased or decreased, optionally by a defined, quantitated or semi-quantitated or undefined amount.” Therefore the phrase “modulated reduction” in claims 3 and 26 is considered to embrace a reduction of expression of the recited gene of any amount from partial to complete.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4, 29, 32, and 36 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 stands rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), and Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record).
Geisler taught that incorporation of a target site (TS) for a specific miRNA into the 3′ UTR of a transgene is a powerful technology for tissue-specific transgene suppression that works well if an appropriate miRNA is expressed at high levels in non-targeted tissue and is absent in the targeted tissue. See abstract and first sentence of discussion on page 930. Geisler taught that vectors harboring copies of a sequence that is perfectly complementary to the full length of a specific miRNA in the 3’-UTR of a transgene are suitable to repress expression of the transgene in organs with high expression of the cognate miR, whereas its expression remains unaffected in tissues in which the miR is absent or expressed at a low level, and cites numerous documented applications of this strategy.  Such a target sequence was termed a “miRTS”. See paragraph bridging pages 924-925, as well as Fig. 3a which shows various miRTSs for miR-206. Geisler also taught that a miRTS could be modified to improve specificity for an miRNA of choice and decrease recognition by similar, but undesired, miRNAs.  See abstract.  Thus it was clear to those of ordinary skill in the art at the time of the invention that one could control the expression of a gene of interest by insertion of appropriate miRTSs into the 3’-UTR of the gene. It was similarly clear that the approach was applicable with mammalian genes since Geisler exemplified the approach in mouse cardiomyocytes (see e.g. Fig. 2).
Geisler did not teach insertion of miRTSs into the 3’-UTR of an endogenous gene in its natural environment in a chromosome.  However, it would have been immediately apparent to one of ordinary skill that the approach of Geisler could be applied to endogenous chromosomal genes as well as to transgenes, because the prior art also taught the modification of endogenous genes in chromosomes in order to inhibit expression of those specific genes. For example, Schumann taught a method of inhibiting the expression of PD-1 in human T cells by Cas9-mediated homology-directed recombination (HDR) that resulted in site-specific introduction of a frameshift mutation in PD-1 that inactivated the gene. See first full paragraph of right column on page 10440.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have adapted the gene expression control technique of Geisler to endogenous mammalian chromosomal genes since there was clearly an interest in controlling the expression of such genes (as evidenced by Schumann), and it was clear that HDR-mediated editing of mammalian T cells was feasible (as demonstrated by Schumann). The approach of Geisler, as modified, merely represents an alternative approach to reaching the same goal of inhibiting the expression of a target gene. Thus the invention as a whole was prima facie obvious.

Claims 30, 31, 33-35, and 37 stand rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), and Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record) as applied to claim 3 above, and further in view of Ji et al (Seminars in Immunology 28 (2016) 45–53) taken with the evidence of Feng et al (Biomed Rep. 2016 Oct; 5(4): 395–402) as applied to claim 31.
The teachings of Geisler and Schumann are described above and can be combined to render obvious the modification of endogenous chromosomal genes by insertion of heterologous miRNA binding sites in the 3’-UTRs of the genes in order to inhibit expression of those genes in cells in which the miRNAs are expressed.
With regard to claims 30, 34, 35, and 37, it would have been obvious to have modified the method of Schumann to inhibit the expression of PD-1 by incorporation of miRTSs in the 3’-UTR of a PD-1 allele as taught by Geisler. Doing so would have been no more than the substitution of a known technique (expression regulation by insertion of miRTSs) for another (expression regulation by frameshift insertion) to arrive at a similar, predictable result (down regulation of PD-1 in T cells). One of ordinary skill was aware of miRNAs that are overexpressed in activated T cells, such as miR-17, miR-19a (synonym for instant “miR-19”), miR-21, miR-155, and the miR-17-92 cluster.  See Ji et al  at page 46, right column, lines 2-5 and first full paragraph, and page 48, first sentence of first full paragraph. Therefore it would have been obvious to have used the method of Geisler and to have inserted binding sites for any of these miRNAs into the 3’-UTR of an endogenous PD-1 gene in order to achieve down-regulation of the gene in activated T cells as desired by Schumann.
With regard to claim 31, it is noted that miR-21 is an miRNA that is differentially regulated in disease, e.g. it is the most commonly upregulated miRNA in solid and hematological malignancies (see Feng at page 397, left column, first sentence of Section 4). 
With regard to claim 33, it would have been obvious to have placed the miRTSs of Geisler into a region of the PD-1 3’-UTR that lacked other miRNA binding sites in order to avoid competition by different miRNAs for the same region of mRNA which might reduce the effectiveness of the miRNAs. 
Thus the invention as a whole was prima facie obvious.

Claim 26 stands rejected under 35 U.S.C. 103 as being unpatentable over Geisler et al (Mol. Therapy 21(5):924-933, of record), Schumann et al (Proc. Nat. Acad. Sci. USA 112(33):10437-10442, 2015, of record) and Ji et al (Seminars in Immunology 28 (2016) 45–53) as applied to claims 30, 31, 33-35, and 37 above, and further in view of Menger et al (Cancer Res; 76(8): 2087–93, 4-2016).
The teachings of Geisler, Schumann, and Ji are discussed above.
Claim 26 requires a method of treating cancer cells in a subject by administering to the subject T cells that have been modified by introduction of miRNA target sites into the 3’-UTR of an immune check point inhibitor, where the target sites are recognized by an miRNA that is upregulated in activated T cells.  In that regard, it is noted that Schumann taught that monoclonal antibody blockade of checkpoint inhibitor PD-1 is approved for treatment of advanced malignancy, and genetic deletion of PD-1 may prove useful in engineering T cells for cell-based cancer immunotherapies (see page 10440, right column, first full paragraph).  Thus it was apparent that inhibition of PD-1 in activated T cells could be advantageous in cancer treatment.  
Menger taught that the expression of immune-inhibitory ligands, such as PD-L1 by tumors and tumor stroma are considered key factors limiting efficacy of adoptive cell therapies for cancer.  Menger demonstrated that inactivation of PD-1 in tumor-reactive T cells can enhance the persistence of PD-1 gene-modified T cells at the tumor site and increase tumor control in a mouse model using B16.BL6 melanoma cells. See entire article. 
It would have been obvious one of ordinary skill in the art at the time of the invention to have implemented the method Geisler, as modified, to insert miRTSs into the 3’-UTRs the PD-1 genes of the T cells of Menger by in order to negatively regulate PD-1 expression in those cells, as desired by both Menger and Schumann. One would have been motivated to do so because Schumann suggested that genetic inactivation of PD-1 may prove useful in engineering T cells for cell-based cancer immunotherapies, and because Menger demonstrated that this was so. The miRNA-mediated approach of Geisler merely represents method of inhibiting gene expression that is an alternative approach to the methods of Schuman (CRISPR-mediated HDR) and Menger (TALEN-mediated editing). One would have had a reasonable expectation of success in view of the established utility of PD-1 inhibition using monoclonal antibodies and in view of the successful demonstration of Menger using PD-1 inactivation in activated T cells.
Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 2/25/2022 have been fully considered but they are not persuasive.
Regarding the rejection of claim 3, Applicant makes the following assertions and arguments.
Applicant asserts that the inventors have discovered that that, by varying the level of sequence identity between the mi RNA and the MRE, it is possible to "fine tune" the binding affinity between the mi RNA and the MRE, and thus to "fine tune" the reduction of the level of expression of the gene in the cell.  To the extent that this is an attempt to differentiate the prior art it is unpersuasive.  Please note that although the claims are drawn to methods of “modulating” a reduction in gene expression, the term “modulating” embraces a reduction of expression of the recited gene by any amount from partial to complete. See the instant specification at page 13, lines 24-26. Please also note that the claims allow for 0 to 5 mismatches between the MRE and the miRNA, where the combined references clearly render obvious an embodiment with 0 mismatches.
Applicant asserts that Geisler provides no comment or suggestion that the disclosed approach could be used to achieve modulated, intermediate expression levels of either a transgene or an endogenous gene.  This is unpersuasive as an argument against obviousness because it is not necessary to achieve intermediate levels of gene expression in order to render obvious the claims since the term “modulated” embraces literally any amount of change in expression.
Applicant asserts that Schumann has no relevance to the presently claimed method. The Office disagrees.  Schumann is directed to the inhibition of expression of PD-1 by modifying an endogenous PD-1 gene in a cell, as are the instant claims. Applicant asserts that it is not obvious from Schumann that CRISPR editing of a non-coding regulatory sequence (such as inserting an MRE into the 3'-untranslated region) could be used to alter the expression of an endogenous gene. This is unpersuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Schumann’s use of gene editing made it clear that recombinant manipulations such as those performed by Geisler in the context of a vector could also be performed in the context of an endogenous gene in a chromosome. Applicant also asserts that it was not obvious from Schumann that CRISPR editing of any kind could be used to achieve precise levels of gene expression other than complete knockout. This is unpersuasive because “complete knockout” is not excluded from the scope of the claims, and because, as above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  Geisler provides evidence that insertion of MREs into a gene can be used to modulate gene expression.  There is no reason of record to doubt that this approach would not function in mRNAs generated from a gene situated a chromosome.
Finally Applicant argues that there is no motivation, teaching, or suggestion in Geisler to combine its disclosures with that of Schumann, much less that doing so would result in the claimed method.  This is unpersuasive because Applicant has not considered the rationale presented in the rejection. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton, and can be relied upon to fit the teachings of multiple references together like pieces of a puzzle such that Office personnel may take into account the inferences and creative steps that a person of ordinary skill in the art would employ.  See MPEP 2141(II)(C). In this case, Geisler had shown the general approach of inhibiting gene expression by inserting miRNA binding sites into the 3’ UTR of a gene for which control of expression was desired i.e. inhibition of such expression when the gene was present on a vector in a cell that expressed the miRNA. It was also clear that people sought to control the expression of endogenous genes as well in view of Schumann.  The combination of the cited references is clearly no more than the application of prior art elements according to known methods to yield predictable results (MPEP 2141(III)(A).
The rejection is maintained.
Regarding the rejection of claims 30, 31, 33, 34, 35, and 37 and the rejection of claim 26, Applicant relies on the same arguments and assertions that were completely addressed above. Therefore these rejections are maintained as well. 

Conclusion
	No claim is allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner(s) should be directed to Richard Schnizer, whose telephone number is 571-272-0762.  The examiner can normally be reached Monday through Friday between the hours of 6:00 AM and 3:30  PM.  The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635